Case 5:18-cv-01336 Document 47-1 Filed 11/06/19 Page 1 of 1 PagelD #: 390

(04/2005)

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF WEST VIRGINIA
AT BECKLEY .

 

KOMATSU FINANCIAL LIMITED
PARTNERSHIP

ABSTRACT OF JUDGMENT
Vv
a Cit Action 5:18-cv-01336°
KIRBY LAND COMPANY, INC. a 8 . ae

Judgment was rendered by the United States District Court for the Southern District of West
Virginia at Beckley - ot] on September 16, 2019 , in the above-entitled action, in favor of
KOMATSU: FINAN CIAL LIMITED _ os
PARTNERSHIP - HS :

and against a
KIRBY LAND COMPANY, INC.

for:
$ - 9 301, 029.80 Principal,
$ ~ Attorney Fees,
3 eo Es _ nerestrné =
$ 437, 605. 63 Costs Otal amount of
$ * 9,.438,635.43 JUDGMENT AS ENTERED

with legal interest thereon at a? annum from the date of judgment, until paid.

RORY L. PERRY ITI, CLERK OF COURT DATE:

BY:

 

Deputy CLERK

 
